DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I and the compound of HX235 in the reply filed on 10/25/21 is acknowledged.  The traversal is on the ground(s) that  there is no burdensome search to examine the entire scope of Formula (I) which varies at every ring position and that uses directed to PCSK9 inhibition should have not been shown to patentably distinct from the compounds.  This is not found persuasive because  regarding the first point, the examiner has provided the vary fields of search needed to examine the entire invention which additionally would require separate electronic searches and the art  applied below does not evidence that all such resulting cores are art-recognized equivalents such that a reference for one specific bicyclo core would also render remaining choices obvious. Regarding the second point while PCSK9 inhibitors are known in the art as lipid lowering agents-for example Alirocumab, the data presented in the figures for select compounds suggest a role for the treatment of hepatocellularcellular carcinoma (HCC), which evidences that some of the instant compounds possess additional uses. Additionally some of the elected compounds are taught for additional uses such as human myeloid leukemia as taught by Mukhopadhyay  and ischemic conditions as taught by Bitler which are both applied below.Thus the restriction complies with MPEP 806.05(h) for both  alternate requirements.

The requirement is still deemed proper and is therefore made FINAL.
Based on species elected the examiner will follow the recent Federal Register Guidelines (Vol.76, No.25, dated February 9,2011). Said guidelines in section 4 entitled "Markush Groups" admonishes examiners "under the principles of compact prosecution" to only "extend the search to the species that share a single structural similarity and a common use". Thus, based on the election of HX 235, the following subject matter is only being examined: R1-R4 and R1’-R4’ as C; Y= N=; X’=C; Z= NH/NR; Y’= C=; X’= CH/CR; and Z’= NH/NR resulting in benzimidazole connected to the indole via X of varying choices. Said ring systems as defined above are embraced as Formula II and IV in the dependent claims. Applicants are advised that a search will be first conducted for elected species where Y=C(=O) attached at the 2-position of the benzimidazole and at the 3-position of the indole ring. No art was found having these features. The search has only been extended to the extent necessary to determine patentability of the claims as they pertain to elected subject matter embraced in claims 1-4, 13-15 and 18-20 and the following rejections apply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

It is suggested the claims be made independent to avoid possible new matter rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukhopadhyay provided by the examiner. The journal article describes two compounds,3n and 3o, within the instant scope as potential inhibitors of leukemia employing the human histiocytic U937 cell line. See discussion on p.2011 regarding assay testing and Table 2 for structure of anticipated compounds and  IC50 values in Table 3 which includes 3o.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitler (US’486). Bitler describes various benzimidazole derivatives for inhibiting apoptotic cell death which has been implicated in conditions such as ischemia as discussed in cols. 1-2. See formula I scope of compounds in col.9 which includes No.1772 in Table 1 in col.16 which has a carbonyl linker between the benzimidazole and indole ring with attachment at the 2-position at the indole ring. See also example 14 in col.32.  While said compounds do not anticipate the instant scope in view of applicants’ proviso, it is an obvious variant as the sole difference is the presence of at least 1 substituent on the benzo portion of either ring system which includes methyl at one of R1-R4 and R1’-R4’.
 However in the present case Bitler also teaches alkyl, the simplest being methyl, can be present as a substituent on said benzo rings. See definition of X/Z and/or X’/Z’ in cols. 4-5.
Thus it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to expect such methylated analogs to also possess the same activity in view of the close structural similarity and equivalency teaching  outlined above.
Claims 1-4,13-15,18-20  are rejected as being drawn to an improper Markush Group.  The claims are drawn to multiple inventions for reasons set forth in the restriction/election of species requirement for choices represented by R5-R8,R5’-R8’ and X/X’,Y/Y’, Z/Z’.    Because of the marked structural differences including the lack of a common core,  the claims are deemed to lack unity of invention  (see In re Harnish, 206 USPQ 300). The claims are examined only to the extent that they read on the elected invention. Cancellation of the non-elected subject matter will overcome the rejection. In claim 18 on p.39 see last species and on p. 40 1st 4 species.
 In claim 19 see 1st 2 species,1st row; 2nd and 3rd species ,2nd row and on p.42 1st two species, 2nd and 3rd species in middle row. These nonelected species are directed to bis-indoles or indole-thiophene ring systems.
		
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the 


Conclusion
Applicants’ IDS filed 3/3/20 has been mainly considered except for book entries without pertinent pages provided which is not in compliance with MPEP 609.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624